 



Exhibit 10.1
(BANK OF AMERICA LOGO) [a36942a3694201.gif]
LOAN AGREEMENT
This Agreement dated as of January 2, 2008, is between Bank of America, N.A.
(the “Bank”) and Newport Corporation (the “Borrower”).

1.   FACILITY NO. 1: LINE OF CREDIT AMOUNT AND TERMS   1.1   Line of Credit
Amount.   (a)   During the availability period described below, the Bank will
provide a line of credit to the Borrower. The amount of the line of credit (the
“Facility No. 1 Commitment”) is Five Million and 00/100 Dollars ($5,000,000.00).
  (b)   This is a revolving line of credit. During the availability period, the
Borrower may repay principal amounts and reborrow them.   (c)   The Borrower
agrees not to permit the principal balance outstanding to exceed the Facility
No. 1 Commitment. If the Borrower exceeds this limit, the Borrower will
immediately pay the excess to the Bank upon the Bank’s demand.

1.2    Availability Period. The line of credit is available between the date of
this Agreement and December 1, 2008, or such earlier date as the availability
may terminate as provided in this Agreement (the “Expiration Date”).
The availability period for this line of credit will be considered renewed if
and only if the Bank has sent to the Borrower a written notice of renewal
effective as of the Expiration Date for the line of credit (the “Renewal
Notice”). If this line of credit is renewed, it will continue to be subject to
all the terms and conditions set forth in this Agreement . If this line of
credit is renewed, the term “Expiration Date” shall mean the date set forth in
the Renewal Notice as the Expiration Date and the same process for renewal will
apply to any subsequent renewal of this line of credit. A renewal fee may be
charged at the Bank’s option. The amount of the renewal fee, if any, will be
mutually agreed upon by the parties and specified in the Renewal Notice.

1.3   Repayment Terms.   (a)   The Borrower will pay interest on January 1,
2008, and then on the same day of each month thereafter until payment in full of
any principal outstanding under this facility.   (b)   The Borrower will repay
in full any principal, interest or other charges outstanding under this facility
no later than the Facility No. 1 Expiration Date. Any interest period for an
optional interest rate (as described below) shall expire no later than the
Facility No. 1 Expiration Date.   (c)   Prepayments of any principal outstanding
for which the interest rate is the Prime Rate (as defined below) may be made in
whole or in part at any time with no prepayment fee. Prepayments of any Portion
(as defined below) will be subject to a prepayment fee as set forth in
Sections 2.2(f) and 2.2(g) below.   1.4   Interest Rate.   (a)   The interest
rate is a rate per year equal to the Bank’s Prime Rate.   (b)   The Prime Rate
is the rate of interest publicly announced from time to time by the Bank as its
Prime Rate. The Prime Rate is set by the Bank based on various factors,
including the Bank’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans. The Bank
may price loans to its customers at, above, or below the Prime Rate. Any change
in the Prime Rate shall take effect at the opening of business on the day
specified in the public announcement of a change in the Bank’s Prime Rate.

1.5    Optional Interest Rates. Instead of the interest rate based on the rate
stated in the paragraph entitled “Interest Rate” above, the Borrower may elect
the optional interest rates listed below for this Facility No. 1 during interest
periods agreed to by the Bank and the Borrower. The optional interest rates
shall be subject to the terms and conditions

1



--------------------------------------------------------------------------------



 



described later in this Agreement. Any principal amount bearing interest at an
optional rate under this Agreement is referred to as a “Portion.” The following
optional interest rates are available:

(a)   The LIBOR Rate plus 1.25 percentage point(s).   1.6   Letters of Credit.  
(a)   During the availability period, at the request of the Borrower, the Bank
will issue:

  (i)   commercial letters of credit with a maximum maturity of ninety (90) days
but not to extend more than ninety (90) days beyond the Facility No. 1
Expiration Date. Each commercial letter of credit will require drafts payable at
sight.     (ii)   standby letters of credit with a maximum maturity of three
hundred sixty-five (365) days but not to extend more than three hundred
sixty-five (365) days beyond the Facility No. 1 Expiration Date. The standby
letters of credit may include a provision providing that the maturity date will
be automatically extended each year for an additional year unless the Bank gives
written notice to the contrary; provided, however, that each letter of credit
must include a final maturity date which will not be subject to automatic
extension.

(b)   The amount of the letters of credit outstanding at any one time (including
the drawn and unreimbursed amounts of the letters of credit) may not exceed Five
Million and 00/100 Dollars ($5,000,000).   (c)   In calculating the principal
amount outstanding under the Facility No. 1 Commitment, the calculation shall
include the amount of any letters of credit outstanding, including amounts drawn
on any letters of credit and not yet reimbursed.   (d)   The following letters
of credit are outstanding from the Bank for the account of the Borrower:

          Letter of Credit Number   Amount
3051504 
  $1,000,000.00  

As of the date of this Agreement, these letters of credit shall be deemed to be
outstanding under this Agreement, and shall be subject to all the terms and
conditions stated in this Agreement.

(e)   The Borrower agrees:

  (i)   Any sum drawn under a letter of credit may, at the option of the Bank,
be added to the principal amount outstanding under this Agreement. The amount
will bear interest and be due as described elsewhere in this Agreement.     (ii)
  If there is a default under this Agreement, to immediately prepay and make the
Bank whole for any outstanding letters of credit.     (iii)   The issuance of
any letter of credit and any amendment to a letter of credit is subject to the
Bank’s written approval and must be in form and content satisfactory to the Bank
and in favor of a beneficiary acceptable to the Bank.     (iv)   To sign the
Bank’s form Application and Agreement for Commercial Letter of Credit or
Application and Agreement for Standby Letter of Credit, as applicable.     (v)  
To pay any issuance and/or other fees that the Bank notifies the Borrower will
be charged for issuing and processing letters of credit for the Borrower.    
(vi)   To allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other charges.

2



--------------------------------------------------------------------------------



 



  (vii)   To pay the Bank a non-refundable fee equal to 1.25% per annum of the
outstanding undrawn amount of each standby letter of credit, payable quarterly
in advance, calculated on the basis of the face amount outstanding on the day
the fee is calculated.     (viii)   with respect to any letter of credit that
remains outstanding after the Facility No. 1 Expiration Date, promptly to pledge
cash collateral in an amount to fully secure the Borrower’s reimbursement
obligations, under documentation acceptable to the Bank.

2.   OPTIONAL INTEREST RATES

2.1    Optional Rates. Each optional interest rate is a rate per year. Interest
will be paid on January 1, 2008, and then on the same day of each month
thereafter until payment in full of any principal outstanding under this
Agreement. No Portion will be converted to a different interest rate during the
applicable interest period. Upon the occurrence of an event of default under
this Agreement, the Bank may terminate the availability of optional interest
rates for interest periods commencing after the default occurs. At the end of
each interest period, the interest rate will revert to the rate stated in the
paragraph(s) entitled “Interest Rate” above, unless the Borrower has designated
another optional interest rate for the Portion.

2.2   LIBOR Rate. The election of LIBOR Rates shall be subject to the following
terms and requirements:   (a)   The interest period during which the LIBOR Rate
will be in effect will be one month, two months or three months. The first day
of the interest period must be a day other than a Saturday or a Sunday on which
banks are open for business in New York and London and dealing in offshore
dollars (a “LIBOR Banking Day”). The last day of the interest period and the
actual number of days during the interest period will be determined by the Bank
using the practices of the London inter-bank market.   (b)   Each LIBOR Rate
portion will be for an amount not less than One Hundred Thousand and 00/100
Dollars ($100,000.00).   (c)   The “LIBOR Rate” means the interest rate
determined by the following formula. (All amounts in the calculation will be
determined by the Bank as of the first day of the interest period.)

             
 
  LIBOR Rate =   London Inter-Bank Offered Rate    
 
           
 
      (1.00 — Reserve Percentage)    

    Where,

  (i)   “London Inter-Bank Offered Rate” means for any applicable interest
period, the rate per annum equal to the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by the Bank from time to time) at
approximately 11:00 a.m. London time two (2) London Banking Days before the
commencement of the interest period for U.S. Dollar deposits (for delivery on
the first day of such interest period) with a term equivalent to such interest
period. If such rate is not available at such time for any reason then the rate
for that interest period will be determined by such alternate method as
reasonably selected by the Bank. A “London Banking Day” is a day on which banks
in London are open for business and dealing in offshore dollars.     (ii)  
“Reserve Percentage” means the total of the maximum reserve percentages for
determining the reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency Liabilities, as defined in Federal Reserve Board
Regulation D, rounded upward to the nearest 1/100 of one percent. The percentage
will be expressed as a decimal, and will include, but not be limited to,
marginal, emergency, supplemental, special, and other reserve percentages.

(d)   The Borrower shall irrevocably request a LIBOR Rate Portion no later than
12:00 noon Pacific time on the LIBOR Banking Day preceding the day on which the
London Inter-Bank Offered Rate will be set, as specified above. For example, if
there are no intervening holidays or weekend days in any of the relevant
locations, the request must be made at least three days before the LIBOR Rate
takes effect.   (e)   The Bank will have no obligation to accept an election for
a LIBOR Rate Portion if any of the following described events has occurred and
is continuing:

3



--------------------------------------------------------------------------------



 



  (i)   Dollar deposits in the principal amount, and for periods equal to the
interest period, of a LIBOR Rate Portion are not available in the London
inter-bank market; or     (ii)   The LIBOR Rate does not accurately reflect the
cost of a LIBOR Rate Portion.

(f)   Each prepayment of a LIBOR Rate Portion, whether voluntary, by reason of
acceleration or otherwise, will be accompanied by the amount of accrued interest
on the amount prepaid and a prepayment fee as described below. A “prepayment” is
a payment of an amount on a date earlier than the scheduled payment date for
such amount as required by this Agreement.   (g)   The prepayment fee shall be
in an amount sufficient to compensate the Bank for any loss, cost or expense
incurred by it as a result of the prepayment, including any loss of anticipated
profits and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Portion or from fees payable to terminate
the deposits from which such funds were obtained. The Borrower shall also pay
any customary administrative fees charged by the Bank in connection with the
foregoing. For purposes of this paragraph, the Bank shall be deemed to have
funded each Portion by a matching deposit or other borrowing in the applicable
interbank market, whether or not such Portion was in fact so funded.   3.  
COLLATERAL

3.1    Personal Property. The personal property listed below now owned or owned
in the future by the parties listed below will secure the Borrower’s obligations
to the Bank under this Agreement. The collateral is further defined in security
agreement(s) executed by the owners of the collateral. In addition, all personal
property collateral owned by the Borrower securing this Agreement shall also
secure all other present and future obligations of the Borrower to the Bank
arising under this Agreement (excluding any consumer credit covered by the
federal Truth in Lending law, unless the Borrower has otherwise agreed in
writing or received written notice thereof). All personal property collateral
securing any other present or future obligations of the Borrower to the Bank
shall also secure this Agreement.

(a)   Securities and other investment property owned by the Borrower as
described in the Commercial Pledge Agreement dated August 12, 2005 between the
borrower and the Bank.

Regulation U of the Board of Governors of the Federal Reserve System places
certain restrictions on loans secured by margin stock (as defined in the
Regulation). The Bank and the Borrower shall comply with Regulation U. If any of
the collateral is margin stock, the Borrower shall provide to the Bank a Form
U-1 Purpose Statement.

4.   FEES AND EXPENSES   4.1   Fees.   (a)   Unused Commitment Fee. The Borrower
agrees to pay a fee on any difference between the Facility No. 1 Commitment and
the amount of credit it actually uses, determined by the average of the daily
amount of credit outstanding during the specified period. The fee will be
calculated at 0.25% per year. The calculation of credit outstanding shall
include the undrawn amount of letters of credit.       This fee is due on
December 31, 2007, and on the same day of each following quarter until the
expiration of the availability period.   (b)   Waiver Fee. If the Bank, at its
discretion, agrees to waive or amend any terms of this Agreement, the Borrower
will, at the Bank’s option, pay the Bank a fee for each waiver or amendment in
an amount advised by the Bank and agreed upon by the Borrower at the time the
Borrower requests the waiver or amendment. Nothing in this paragraph shall imply
that the Bank is obligated to agree to any waiver or amendment requested by the
Borrower. The Bank may impose additional requirements as a condition to any
waiver or amendment.   (c)   Late Fee. To the extent permitted by law, the
Borrower agrees to pay a late fee in an amount not to exceed four percent (4%)
of any payment that is more than fifteen (15) days late. The imposition and
payment of a late fee shall not constitute a waiver of the Bank’s rights with
respect to the default.

4.2    Expenses. The Borrower agrees to immediately repay the Bank for
reasonable expenses that include, but are not limited to, filing, recording and
search fees, appraisal fees, title report fees, and documentation fees.

4



--------------------------------------------------------------------------------



 



5.   DISBURSEMENTS, PAYMENTS AND COSTS   5.1   Disbursements and Payments.   (a)
  Each payment by the Borrower will be made in U.S. Dollars and immediately
available funds by direct debit to a deposit account as specified below or, for
payments not required to be made by direct debit, by mail to the address shown
on the Borrower’s statement or at one of the Bank’s banking centers in the
United States.   (b)   Each disbursement by the Bank and each payment by the
Borrower will be evidenced by records kept by the Bank. In addition, the Bank
may, at its discretion, require the Borrower to sign one or more promissory
notes.   5.2   Telephone and Telefax Authorization.   (a)   The Bank may honor
telephone or telefax instructions for advances or repayments or for the
designation of optional interest rates and telefax requests for the issuance of
letters of credit given, or purported to be given, by any one of the individuals
authorized to sign loan agreements on behalf of the Borrower, or any other
individual designated by any one of such authorized signers.   (b)   Advances
will be deposited in and repayments will be withdrawn from account number CA -
14592-06005 owned by the Borrower or such other of the Borrower’s accounts with
the Bank as designated in writing by the Borrower.   (c)   The Borrower will
indemnify and hold the Bank harmless from all liability, loss, and costs in
connection with any act resulting from telephone or telefax instructions the
Bank reasonably believes are made by any individual authorized by the Borrower
to give such instructions. This paragraph will survive this Agreement’s
termination, and will benefit the Bank and its officers, employees, and agents.
  5.3   Direct Debit (Pre-Billing).   (a)   The Borrower agrees that the Bank
will debit deposit account number CA — 14592-06005 owned by the Borrower or such
other of the Borrower’s accounts with the Bank as designated in writing by the
Borrower (the “Designated Account”) on the date each payment of principal and
interest and any fees from the Borrower becomes due (the “Due Date”).   (b)  
Prior to each Due Date, the Bank will mail to the Borrower a statement of the
amounts that will be due on that Due Date (the “Billed Amount”). The bill will
be mailed a specified number of calendar days prior to the Due Date, which
number of days will be mutually agreed from time to time by the Bank and the
Borrower. The calculations in the bill will be made on the assumption that no
new extensions of credit or payments will be made between the date of the
billing statement and the Due Date, and that there will be no changes in the
applicable interest rate.   (c)   The Bank will debit the Designated Account for
the Billed Amount, regardless of the actual amount due on that date (the
“Accrued Amount”). If the Billed Amount debited to the Designated Account
differs from the Accrued Amount, the discrepancy will be treated as follows:

  (i)   If the Billed Amount is less than the Accrued Amount, the Billed Amount
for the following Due Date will be increased by the amount of the discrepancy.
The Borrower will not be in default by reason of any such discrepancy.     (ii)
  If the Billed Amount is more than the Accrued Amount, the Billed Amount for
the following Due Date will be decreased by the amount of the discrepancy.    
Regardless of any such discrepancy, interest will continue to accrue based on
the actual amount of principal outstanding without compounding. The Bank will
not pay the Borrower interest on any overpayment.

(d)   The Borrower will maintain sufficient funds in the Designated Account to
cover each debit. If there are insufficient funds in the Designated Account on
the date the Bank enters any debit authorized by this Agreement, the Bank may
reverse the debit.   (e)   The Borrower may terminate this direct debit
arrangement at any time by sending written notice to the Bank at the address
specified at the end of this Agreement. If the Borrower terminates this
arrangement, then the principal

5



--------------------------------------------------------------------------------



 



    amount outstanding under this Agreement will at the option of the Bank bear
interest at a rate per annum which is 0.5 percentage point(s) higher than the
rate of interest otherwise provided under this Agreement.

5.4    Banking Days. Unless otherwise provided in this Agreement, a banking day
is a day other than a Saturday, Sunday or other day on which commercial banks
are authorized to close, or are in fact closed, in the state where the Bank’s
lending office is located, and, if such day relates to amounts bearing interest
at an offshore rate (if any), means any such day on which dealings in dollar
deposits are conducted among banks in the offshore dollar interbank market. All
payments and disbursements which would be due on a day which is not a banking
day will be due on the next banking day. All payments received on a day which is
not a banking day will be applied to the credit on the next banking day.
5.5    Interest Calculation. Except as otherwise stated in this Agreement, all
interest and fees, if any, will be computed on the basis of a 360-day year and
the actual number of days elapsed. This results in more interest or a higher fee
than if a 365-day year is used. Installments of principal which are not paid
when due under this Agreement shall continue to bear interest until paid.
5.6    Default Rate. Upon the occurrence of any default or after maturity or
after judgment has been rendered on any obligation under this Agreement, all
amounts outstanding under this Agreement, including any interest, fees, or costs
which are not paid when due, will at the option of the Bank bear interest at a
rate which is 6.0 percentage point(s) higher than the rate of interest otherwise
provided under this Agreement. This may result in compounding of interest. This
will not constitute a waiver of any default.

6.   CONDITIONS

Before the Bank is required to extend any credit to the Borrower under this
Agreement, it must receive, in form and content acceptable to the Bank, the
items specifically listed below.
6.1    Authorizations. If the Borrower or any guarantor is anything other than a
natural person, evidence that the execution, delivery and performance by the
Borrower and/or such guarantor of this Agreement and any instrument or agreement
required under this Agreement have been duly authorized.
6.2    Governing Documents. If required by the Bank, a copy of the Borrower’s
organizational documents.
6.3    Security Agreements. Signed original security agreements covering the
personal property collateral which the Bank requires.
6.4    Perfection and Evidence of Priority. Evidence that the security interests
and liens in favor of the Bank are valid, enforceable, properly perfected in a
manner acceptable to the Bank and prior to all others’ rights and interests,
except those the Bank consents to in writing. All title documents for motor
vehicles which are part of the collateral must show the Bank’s interest.

6.5   Payment of Fees. Payment of all fees and other amounts due and owing to
the Bank.   6.6   Good Standing. Certificates of good standing for the Borrower
from its state of formation.   6.7   Insurance. Evidence of insurance coverage,
as required in the “Covenants” section of this Agreement.   7.   REPRESENTATIONS
AND WARRANTIES

When the Borrower signs this Agreement, and until the Bank is repaid in full,
the Borrower makes the following representations and warranties. Each request
for an extension of credit constitutes a renewal of these representations and
warranties as of the date of the request:
7.1    Formation. If the Borrower is anything other than a natural person, it is
duly formed and existing under the laws of the state or other jurisdiction where
organized.
7.2    Authorization. This Agreement, and any instrument or agreement required
hereunder, are within the Borrower’s powers, have been duly authorized, and do
not conflict with any of its organizational papers.

6



--------------------------------------------------------------------------------



 



7.3    Enforceable Agreement. This Agreement is a legal, valid and binding
agreement of the Borrower, enforceable against the Borrower in accordance with
its terms, and any instrument or agreement required hereunder, when executed and
delivered, will be similarly legal, valid, binding and enforceable.
7.4    Good Standing. In each state in which the Borrower does business, it is
properly licensed, in good standing, and, where required, in compliance with
fictitious name statutes, except in such states in which failure to be licensed,
in good standing and/or in compliance with fictitious name states would not have
a material adverse effect on the Borrower’s business or financial condition.
7.5    No Conflicts. This Agreement does not conflict with any law, agreement,
or obligation by which the Borrower is bound.
7.6    Financial Information. All financial and other information that has been
or will be supplied to the Bank is sufficiently complete to give the Bank
accurate knowledge of the Borrower’s (and any guarantor’s) financial condition,
including all material contingent liabilities that would be required to be
disclosed under Generally Accepted Accounting Principals. Since the date of the
most recent financial statement provided to the Bank, there has been no material
adverse change in the financial condition of the Borrower (or any guarantor). If
the Borrower is comprised of the trustees of a trust, the foregoing
representations shall also pertain to the trustor(s) of the trust.
7.7    Lawsuits. There is no lawsuit, tax claim or other dispute pending or
threatened against the Borrower which, if lost, would materially impair the
Borrower’s ability to repay the loan.
7.8    Collateral. All collateral required in this Agreement is owned by the
grantor of the security interest free of any title defects or any liens or
interests of others, except those which have been approved by the Bank in
writing.
7.9    Permits, Franchises. The Borrower possesses all permits, memberships,
franchises, contracts and licenses required and all trademark rights, trade name
rights, patent rights, copyrights and fictitious name rights necessary to enable
it to conduct the business in which it is now engaged, except in cases in which
failure to possess the same would not have a material adverse effect on the
Borrower’s business or financial condition.
7.10    Other Obligations. The Borrower is not in default on any material
obligation for borrowed money, any purchase money obligation or any other
material lease, commitment, contract, instrument or obligation, except as have
been disclosed in writing to the Bank, and except for any such default that
would not materially impair the Borrower’s ability to repay the loan.
7.11    Tax Matters. To the best of the Borrower’s knowledge, all of the
Borrower’s tax returns and reports that are or were required to be filed have
been filed, and all taxes, assessments and other governmental charges have been
paid in full, except those presently being or to be contested by the Borrower in
good faith in the ordinary course of business for which adequate reserves have
been provided
7.12    No Event of Default. There is no event which is, or with notice or lapse
of time or both would be, a default under this Agreement.
7.13    Insurance. The Borrower has obtained, and maintained in effect, the
insurance coverage required in the “Covenants” section of this Agreement.

8.   COVENANTS

The Borrower agrees, so long as credit is available under this Agreement and
until the Bank is repaid in full:

8.1   Use of Proceeds.   (a)   To use the proceeds of Facility No. 1 only for
the Borrower’s business operations, unless otherwise consented to by the Bank in
writing.   (b)   The proceeds of the credit extended under this Loan Agreement
may not be used directly or indirectly to purchase or carry any “margin stock”
as that term is defined in Regulation U of the Board of Governors of the Federal
Reserve System, or extend credit to or invest in other parties for the purpose
of purchasing or carrying any such “margin stock,” or to reduce or retire any
indebtedness incurred for such purpose.

7



--------------------------------------------------------------------------------



 



8.2    Financial Information. Upon the Bank’s request, to provide the following
financial information and statements in form and content acceptable to the Bank,
and such additional information as requested by the Bank from time to time.
Copies of the Borrower’s Annual Reports on Form 10-K and Quarterly Reports on
Form 10-Q will satisfy the following requirements.

(a)   Within one hundred twenty (120) days of the fiscal year end, the annual
financial statements of the Borrower. These financial statements must be audited
(with an opinion satisfactory to the Bank) by a Certified Public Accountant
acceptable to the Bank. The statements shall be prepared on a consolidated
basis.   (b)   Within forty five (45) days of the period’s end, quarterly
financial statements of the Borrower, certified and dated by an authorized
financial officer. These financial statements may be company-prepared.   8.3  
Additional Negative Covenants. Not to do any of the following, without the
Bank’s written consent:

  (a)   Liquidate or dissolve the Borrower’s business.     (c)   Voluntarily
suspend the Borrower’s business for more than seven (7) days in any thirty
(30) day period.

8.6   Notices to Bank. To promptly notify the Bank in writing of:   (a)   Any
lawsuit against the Borrower (or any guarantor or, if the Borrower is comprised
of the trustees of a trust, any trustor), which, if lost, is expected by the
Borrower, in its reasonable judgment, to materially impair the Borrower’s
ability to repay the loan.   (b)   Any substantial dispute between any
governmental authority and the Borrower (or any guarantor or, if the Borrower is
comprised of the trustees of a trust, any trustor), which is expected by the
Borrower, in its reasonable judgment, to materially impair the Borrower’s
ability to repay the loan.   (c)   Any event of default under this Agreement, or
any event which, with notice or lapse of time or both, would constitute an event
of default.   (d)   Any material adverse change in the Borrower’s (or any
guarantor’s, or, if the Borrower is comprised of the trustees of a trust, any
trustor’s) financial condition or ability to repay the credit.   (e)   Any
change in the Borrower’s name, legal structure, place of business, or chief
executive office if the Borrower has more than one place of business.   8.7  
Insurance.   (a)   General Business Insurance. To maintain insurance that is
customary in the Borrower’s business and adequate to protect against risks to
the Borrower’s operations as to amount, nature and carrier covering property
damage (including loss of use and occupancy) to any of the Borrower’s
properties, business interruption, public liability including coverage for
contractual liability, product liability and workers’ compensation, and any
other insurance which is usual for the Borrower’s business. Each policy shall
provide for at least 30 days prior notice to the Bank of any cancellation
thereof.

8.8    Compliance with Laws. To comply with the laws (including any fictitious
or trade name statute), regulations, and orders of any government body with
authority over the Borrower’s business, except in cases in which failure to
comply with such laws, regulations and orders would not have a material adverse
effect on the Borrower’s business or financial condition. The Bank shall have no
obligation to make any advance to the Borrower except in compliance with all
applicable laws and regulations and the Borrower shall fully cooperate with the
Bank in complying with all such applicable laws and regulations.

8.9   Books and Records. To maintain adequate books and records.

8.10  Perfection of Liens. Upon the Bank’s request, to execute and deliver such
documents, agreements or instruments reasonably required for the Bank perfect
and protect its security interests and liens, and reimburse it for related costs
it incurs to protect its security interests and liens.

8



--------------------------------------------------------------------------------



 



8.11   Cooperation. To take any action reasonably requested by the Bank to carry
out the intent of this Agreement.

9.   DEFAULT AND REMEDIES

If any of the following events of default occurs, the Bank may do one or more of
the following: declare the Borrower in default, stop making any additional
credit available to the Borrower, and require the Borrower to repay its entire
debt immediately and without prior notice. If an event which, with notice or the
passage of time, will constitute an event of default has occurred and is
continuing, the Bank has no obligation to make advances or extend additional
credit under this Agreement. In addition, if any event of default occurs, the
Bank shall have all rights, powers and remedies available under any instruments
and agreements required by or executed in connection with this Agreement, as
well as all rights and remedies available at law or in equity. If an event of
default occurs under the paragraph entitled “Bankruptcy,” below, with respect to
the Borrower, then the entire debt outstanding under this Agreement will
automatically be due immediately.
9.1    Failure to Pay. The Borrower fails to make a payment under this Agreement
within five (5) business days of the date due.
9.2    Other Bank Agreements. Any default occurs (subject to any applicable
grace periods) under any other agreement the Borrower (or any Obligor) has with
the Bank. For purposes of this Agreement, “Obligor” shall mean any guarantor,
any party pledging collateral to the Bank, or, if the Borrower is comprised of
the trustees of a trust, any trustor.
9.3    Cross-default. Any default occurs (subject to any applicable grace
periods) under any agreement in connection with any credit the Borrower (or any
Obligor) has obtained from anyone else or which the Borrower (or any Obligor)
has guaranteed that may materially affect the Borrower’s ability to repay the
loan or perform its obligations under this Agreement.
9.4    False Information. Any warranty, representation or statement made or
furnished to the Bank by the Borrower under this Agreement is false or
misleading in any material respect, either now or at the time made or furnished
or becomes fake or misleading at any time thereafter.
9.5    Bankruptcy. The Borrower, any Obligor, or any general partner of the
Borrower or of any Obligor files a bankruptcy petition, a bankruptcy petition is
filed against any of the foregoing parties, or the Borrower, any Obligor, or any
general partner of the Borrower or of any Obligor makes a general assignment for
the benefit of creditors.
9.6    Receivers. A receiver or similar official is appointed for a substantial
portion of the Borrower’s or any Obligor’s business, or the business is
terminated, or, if any Obligor is anything other than a natural person, such
Obligor is liquidated or dissolved.
9.7    Lien Priority. The Bank fails to have an enforceable first lien (except
for any prior liens to which the Bank has consented in writing) on or security
interest in any property given as security for this Agreement (or any guaranty).
9.9    Material Adverse Change. A material adverse change occurs, or is
reasonably likely to occur, in the Borrower’s (or any Obligor’s) financial
condition or ability to repay the credit.
9.10  Government Action. Any government authority takes action that the Bank
reasonably believes materially adversely affects the Borrower’s or any Obligor’s
financial condition or ability to repay.
9.11  Default under Related Documents. Any default occurs under any guaranty,
subordination agreement, security agreement, deed of trust, mortgage, or other
document required by or delivered in connection with this Agreement or any such
document is no longer in effect, or any guarantor purports to revoke or disavow
the guaranty.
9.12  Other Breach Under Agreement. A default occurs under any other term or
condition of this Agreement not specifically referred to in this Article and
such default is not cured within thirty (30) days following written notice from
the Bank of such default This includes any failure or anticipated failure by the
Borrower (or any other party named in the Covenants section) to comply with the
financial covenants set forth in this Agreement, whether such failure is
evidenced by financial statements delivered to the Bank or is otherwise known to
the Borrower or the Bank.

9



--------------------------------------------------------------------------------



 



10.   ENFORCING THIS AGREEMENT; MISCELLANEOUS

10.1  GAAP. Except as otherwise stated in this Agreement, all financial
information provided to the Bank and all financial covenants will be made under
generally accepted accounting principles, consistently applied.
10.2  California Law. This Agreement is governed by California law.
10.3  Successors and Assigns. This Agreement is binding on the Borrower’s and
the Bank’s successors and assignees. The Borrower agrees that it may not assign
this Agreement without the Bank’s prior consent. The Bank may sell
participations in or assign this loan, and may exchange information about the
Borrower (including, without limitation, any information regarding any hazardous
substances) with actual or potential participants or assignees. If a
participation is sold or the loan is assigned, the purchaser will have the right
of set-off against the Borrower.
10.4  Dispute Resolution Provision. This paragraph, including the subparagraphs
below, is referred to as the “Dispute Resolution Provision.” This Dispute
Resolution Provision is a material inducement for the parties entering into this
agreement.

(a)   This Dispute Resolution Provision concerns the resolution of any
controversies or claims between the parties, whether arising in contract, tort
or by statute, including but not limited to controversies or claims that arise
out of or relate to: (i) this agreement (including any renewals, extensions or
modifications); or (ii) any document related to this agreement (collectively a
“Claim”). For the purposes of this Dispute Resolution Provision only, the term
“parties” shall include any parent corporation, subsidiary or affiliate of the
Bank involved in the servicing, management or administration of any obligation
described or evidenced by this agreement.   (b)   At the request of any party to
this agreement, any Claim shall be resolved by binding arbitration in accordance
with the Federal Arbitration Act (Title 9, U.S. Code) (the “Act”). The Act will
apply even though this agreement provides that it is governed by the law of a
specified state.   (c)   Arbitration proceedings will be determined in
accordance with the Act, the then-current rules and procedures for the
arbitration of financial services disputes of the American Arbitration
Association or any successor thereof (“AAA”), and the terms of this Dispute
Resolution Provision. In the event of any inconsistency, the terms of this
Dispute Resolution Provision shall control. If AAA is unwilling or unable to
(i) serve as the provider of arbitration or (ii) enforce any provision of this
arbitration clause, the Bank may designate another arbitration organization with
similar procedures to serve as the provider of arbitration.   (d)   The
arbitration shall be administered by AAA and conducted, unless otherwise
required by law, in Orange County, California. All Claims shall be determined by
one arbitrator; however, if Claims exceed Five Million Dollars ($5,000,000),
upon the request of any party, the Claims shall be decided by three arbitrators.
All arbitration hearings shall commence within ninety (90) days of the demand
for arbitration and close within ninety (90) days of commencement and the award
of the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed and have judgment entered and enforced.   (e)   The
arbitrator(s) will give effect to statutes of limitation in determining any
Claim and may dismiss the arbitration on the basis that the Claim is barred. For
purposes of the application of any statutes of limitation, the service on AAA
under applicable AAA rules of a notice of Claim is the equivalent of the filing
of a lawsuit. Any dispute concerning this arbitration provision or whether a
Claim is arbitrable shall be determined by the arbitrator(s), except as set
forth at subparagraph (j) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this agreement.   (f)   The procedure described above will not apply if the
Claim, at the time of the proposed submission to arbitration, arises from or
relates to an obligation to the Bank secured by real property. In this case, all
of the parties to this agreement must consent to submission of the Claim to
arbitration.   (g)   To the extent any Claims are not arbitrated, to the extent
permitted by law the Claims shall be resolved in court by a judge without a
jury, except any Claims which are brought in California state court shall be
determined by judicial reference as described below.

10



--------------------------------------------------------------------------------



 



(h)   Any Claim which is not arbitrated and which is brought in California state
court will be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure Section 638. The
referee (or presiding referee of the panel) shall be a retired Judge or Justice.
The referee (or panel of referees) shall be selected by mutual written agreement
of the parties. If the parties do not agree, the referee shall be selected by
the Presiding Judge of the Court (or his or her representative) as provided in
California Code of Civil Procedure Section 638 and the following related
sections. The referee shall determine all issues in accordance with existing
California law and the California rules of evidence and civil procedure. The
referee shall be empowered to enter equitable as well as legal relief, provide
all temporary or provisional remedies, enter equitable orders that will be
binding on the parties and rule on any motion which would be authorized in a
trial, including without limitation motions for summary judgment or summary
adjudication . The award that results from the decision of the referee(s) will
be entered as a judgment in the court that appointed the referee, in accordance
with the provisions of California Code of Civil Procedure Sections 644(a) and
645. The parties reserve the right to seek appellate review of any judgment or
order, including but not limited to, orders pertaining to class certification,
to the same extent permitted in a court of law.   (i)   This Dispute Resolution
Provision does not limit the right of any party to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
non-judicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights, or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies. The filing of a court action is not intended to constitute a waiver of
the right of any party, including the suing party, thereafter to require
submittal of the Claim to arbitration or judicial reference.   (j)   Any
arbitration, judicial reference or trial by a judge of any Claim will take place
on an individual basis without resort to any form of class or representative
action (the “Class Action Waiver”). Regardless of anything else in this Dispute
Resolution Provision, the validity and effect of the Class Action Waiver may be
determined only by a court or referee and not by an arbitrator. The parties to
this Agreement acknowledge that the Class Action Waiver is material and
essential to the arbitration of any disputes between the parties and is
nonseverable from the agreement to arbitrate Claims. If the Class Action Waiver
is limited, voided or found unenforceable, then the parties’ agreement to
arbitrate shall be null and void with respect to such proceeding, subject to the
right to appeal the limitation or invalidation of the Class Action Waiver. The
Parties acknowledge and agree that under no circumstances will a class action be
arbitrated.   (k)   By agreeing to binding arbitration or judicial reference,
the parties irrevocably and voluntarily waive any right they may have to a trial
by jury as permitted by law in respect of any Claim. Furthermore, without
intending in any way to limit this Dispute Resolution Provision, to the extent
any Claim is not arbitrated or submitted to judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury to
the extent permitted by law in respect of such Claim. This waiver of jury trial
shall remain in effect even if the Class Action Waiver is limited, voided or
found unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

10.5  Severability; Waivers. If any part of this Agreement is not enforceable,
the rest of the Agreement may be enforced. The Bank retains all rights, even if
it makes a loan after default. If the Bank waives a default, it may enforce a
later default. Any consent or waiver under this Agreement must be in writing.
10.6  Attorneys’ Fees. The Borrower shall reimburse the Bank for any reasonable
costs and attorneys’ fees incurred by the Bank in connection with the
enforcement or preservation of any rights or remedies under this Agreement and
any other documents executed in connection with this Agreement, and in
connection with any amendment, waiver, “workout” or restructuring under this
Agreement. In the event of a lawsuit or arbitration proceeding, the prevailing
party is entitled to recover costs and reasonable attorneys’ fees incurred in
connection with the lawsuit or arbitration proceeding, as determined by the
court or arbitrator. In the event that any case is commenced by or against the
Borrower under the Bankruptcy Code (Title 11, United States Code) or any similar
or successor statute, the Bank is entitled to recover costs and reasonable
attorneys’ fees incurred by the Bank related to the preservation, protection, or
enforcement of any rights of the Bank in such a case. As used in this paragraph,
“attorneys’ fees” includes the allocated costs of the Bank’s in-house counsel.
10.7  One Agreement. This Agreement and any related security or other agreements
required by this Agreement, collectively:

11



--------------------------------------------------------------------------------



 



(a)   represent the sum of the understandings and agreements between the Bank
and the Borrower concerning this credit;   (b)   replace any prior oral or
written agreements between the Bank and the Borrower concerning this credit; and
  (c)   are intended by the Bank and the Borrower as the final, complete and
exclusive statement of the terms agreed to by them.

In the event of any conflict between this Agreement and any other agreements
required by this Agreement, this Agreement will prevail. Any reference in any
related document to a “promissory note” or a “note” executed by the Borrower and
dated as of the date of this Agreement shall be deemed to refer to this
Agreement, as now in effect or as hereafter amended, renewed, or restated.
10.8  Notices. Unless otherwise provided in this Agreement or in another
agreement between the Bank and the Borrower, all notices required under this
Agreement shall be personally delivered or sent by first class mail, postage
prepaid, or by overnight courier, to the addresses on the signature page of this
Agreement, or sent by facsimile to the fax numbers listed on the signature page,
or to such other addresses as the Bank and the Borrower may specify from time to
time in writing. Notices and other communications shall be effective (i) if
mailed, upon the earlier of receipt or five (5) days after deposit in the U.S.
mail, first class, postage prepaid, (ii) if telecopied, when transmitted, or
(iii) if hand-delivered, by courier or otherwise (including telegram, lettergram
or mailgram), when delivered.
10.9  Headings. Article and paragraph headings are for reference only and shall
not affect the interpretation or meaning of any provisions of this Agreement.
10.10 Counterparts. This Agreement may be executed in as many counterparts as
necessary or convenient, and by the different parties on separate counterparts
each of which, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same agreement.
10.11 Borrower Information; Reporting to Credit Bureaus. The Borrower authorizes
the Bank at any time to verify or check any information given by the Borrower to
the Bank, check the Borrower’s credit references, verify employment, and obtain
credit reports. The Borrower agrees that the Bank shall have the right at all
times to disclose and report to credit reporting agencies and credit rating
agencies such information pertaining to the Borrower and/or all guarantors as is
consistent with the Bank’s policies and practices from time to time in effect.
10.12 Prior Agreement Superseded. This Agreement supersedes the Business Loan
Agreement and Promissory Note entered into as of September 25, 2002, and as
amended between the Bank and the Borrower, and any credit outstanding thereunder
shall be deemed to be outstanding under this Agreement.

12



--------------------------------------------------------------------------------



 



This Agreement is executed as of the date stated at the top of the first page.

                  Borrower:       Bank:
 
                Newport Corporation       Bank of America, N.A.
 
               
By:
  /s/ Charles F. Cargile       By:   /s/ Erich Bollinger
 
               
 
  Charles F. Cargile, Senior Vice President and
Chief Financial Officer           Erich Bollinger, SVP/CM
 
               
By:
  /s/ Jeffrey B. Coyne            
 
               
 
  Jeffrey B. Coyne , Senior Vice President and
General Counsel            
 
                Address where notices to Newport Corporation are to be      
Address where notices to the Bank are to be sent:
sent:
               
 
                1791 Deere Ave.
Irvine, CA 92606-4814       Pasadena — Attn: Notice Desk
CA9-702-05-71
101 S. Marengo Avenue, 5th Floor
Pasadena, CA 91101-2428

Affiliate Sharing Notice. Notice to Individual Borrowers, Guarantors and
Pledgors (“Obligors”): From time to time Bank of America, N.A. (the “Bank”) may
share information about the Obligor’s experience with Bank of America
Corporation (or any successor company) and its subsidiaries and affiliated
companies (the “Affiliates”). The Bank may also share with the Affiliates
credit-related information contained in any applications, from credit reports
and information it may obtain about the Obligor from outside sources. If the
Obligor is an individual, the Obligor may instruct the Bank not to share this
information with the Affiliates. The Obligor can make this election by
(1) calling the Bank at 1.888.341.5000, (2) visiting the Bank online at
www.bankofamerica.com, selecting “Privacy & Security,” and then selecting “Set
Your Privacy Preferences,” or (3) contacting the Obligor’s client manager or
local banking center. To help the Bank complete the Obligor’s request, the
Obligor should include the Obligor’s name, address, phone number, account
number(s) and social security number. If the Obligor makes this election,
certain products or services may not be made available to the Obligor. This
request will apply to information from applications, consumer reports and other
outside sources only, and may take six to eight weeks to be fully effective.
Through the normal course of doing business, including servicing the Obligor’s
accounts and better serving the Obligor’s financial needs, the Bank will
continue to share transaction and account experience information, as well as
other general information among the Affiliates. The Bank may change this policy
from time to time. Visit our website, www.bankofamerica.com, for the latest
policy.
USA Patriot Act Notice. Federal law requires all financial institutions to
obtain, verify and record information that identifies each person who opens an
account or obtains a loan. The Bank will ask for the Borrower’s legal name,
address, tax ID number or social security number and other identifying
information. The Bank may also ask for additional information or documentation
or take other actions reasonably necessary to verify the identity of the
Borrower, guarantors or other related persons.

13